Citation Nr: 1014621	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-48 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for prostate cancer 
with metastasis to the bone, to include as due to exposure to 
ionizing radiation, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to June 
1965.  He died in March 2008.  The appellant in this case is 
the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On her substantive appeal filed in December 2009, the 
appellant requested a Travel Board hearing before the Board.  
Although later withdrawn by the appellant's representative in 
January 2010, the appellant subsequently filed another timely 
request for a Travel Board hearing before the Board that same 
month.  Based on the evidence of record, it is unclear to the 
Board if the appellant intended to withdraw her request for a 
Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002) (noting 
that the Board may only decide an appeal after affording the 
Veteran an opportunity for a hearing); see also 38 C.F.R. §§ 
20.700 (a), 20.703 (2009).  As such, the Board finds that a 
remand is warranted for clarification. 

Accordingly, the case is remanded for the following action:

The RO must attempt to clarify the status 
of the appellant's Board hearing request.  
If the appellant continues to desire a 
Travel Board hearing, the RO must place 
the appellant's name on the docket for a 
Travel Board hearing at the RO before the 
Board, according to the date of her 
request for such a hearing.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


